COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              OLGA RANDOLPH
                                                                              MEMORANDUM OPINION
              v.     Record No. 1714-14-2                                         PER CURIAM
                                                                                 MARCH 24, 2015
              SPHERION ATLANTIC WORKFORCE, LLC AND
               AMERICAN HOME ASSURANCE CO-NATIONAL
               UNION FIRE INSURANCE


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Olga Randolph, pro se, on brief).

                               (Lisa L. Thatch; Bryan L. Sykes; Vandeventer Black LLP, on brief),
                               for appellees.


                     Olga Randolph (claimant) appeals an August 4, 2014 decision of the Workers’

              Compensation Commission affirming a deputy commissioner’s opinion finding she failed to

              prove her right shoulder condition was related to her compensable accident and denying her

              claims for an MRI and disability benefits. Claimant appears to contend the commission erred by

              affirming the deputy commissioner’s opinion.

                     Claimant filed her opening brief with this Court on October 24, 2014. Upon receiving

              claimant’s opening brief, this Court instructed claimant that her brief failed to comply with

              Rules 5A:4(b), 5A:4(d), 5A:20(c), 5A:20(e), 5A:20(h), and 5A:24(a) and instructed her to submit

              an amended opening brief. Claimant has failed to file an amended replacement opening brief

              correcting the deficiencies in the original opening brief.




                     
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Rule 5A:20(c) requires “[a] statement of the assignments of error with a clear and exact

reference to the page(s) of the transcript, written statement, record, or appendix where each

assignment of error was preserved in the trial court.” Rule 5A:20(d) requires a “clear and

concise statement of the facts that relate to the assignments of error, with references to the pages

of the transcript, written statement, record, or appendix.” Claimant’s brief includes no clear

assignments of error or coherent statement of facts. Claimant’s brief does not include any

reference to the pages of the transcript, written statement, record, or appendix where any

assignment of error was preserved. See Rule 5A:20(c).

       Rule 5A:20(e) requires that an appellant’s opening brief to this Court contain “[t]he

principles of law, the argument, and the authorities relating to each question presented.” Mere

unsupported assertions of error “do not merit appellate consideration.” Buchanan v. Buchanan,

14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). Claimant’s brief does not comply with

Rule 5A:20(e); it fails to include sufficient principles of law or any citation to legal authorities in

support of any issues ostensibly raised.

       Claimant has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). This Court “will not search the

record for errors in order to interpret the appellant’s contention and correct deficiencies in a

brief.” Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239. Nor is it this Court’s “function to comb

through the record . . . in order to ferret-out for ourselves the validity of [claimaint’s] claims.”

Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988) (en banc).

       A pro se litigant “is no less bound by the rules of procedure and substantive law than a

defendant represented by counsel.” Townes v. Commonwealth, 234 Va. 307, 319, 362 S.E.2d
650, 657 (1987); see also Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842, 846 (1999)

(“Even pro se litigants must comply with the rules of court.”).
                                                 -2-
       We find that claimant’s failure to comply with Rule 5A:20 is significant, so we will not

consider her arguments. See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317

(2008); cf. Rules 5A:1A(a) (authorizing dismissal of appeal or “such other penalty” deemed

appropriate); 5A:26 (authorizing additional dismissal remedy in appropriate cases).

       Accordingly, we summarily affirm the decision of the commission.1 Rule 5A:27.



                                                                                       Affirmed.




       1
           We deny employer’s motions to dismiss.
                                             -3-